DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-13 and 16 are allowed. 
Claim 9 recites, inter alia, wherein the support structure includes a beam structure from an approximately wave-shaped strip of metal at each yoke, wherein peaks and lows of the beam structure extend along parallel lines. (Emphasis added).  
Response to Arguments
Applicant’s arguments with respect to Claims 1-8, 14 and 15 have been fully considered but they are not persuasive.
As to claim 1, Applicant asserts that the combination of Luckey in view of Pauley fails to teach or disclose at least “wherein the hollow cylindrical coil is rigidly connected with the limb so that a flexural resistance of a rigid combination of both is improved therewith compared to a combination of both without rigid connection”. (Emphasis added).
Examiner respectfully disagrees.  A prima facie case is disclosed in the combination of Luckey in view of Pauley since Pauley teaches at least “wherein the hollow cylindrical coil is rigidly connected with the limb so that a flexural resistance of a rigid combination of both is improved therewith compared to a combination of both without rigid connection” from the coil assemblies (12, 30), and core (22, 24, 26) since Pauley teaches “rigidly connected” because Pauley explicitly discloses the coil is a flexural resistance of a rigid combination of both is improved therewith compared to a combination of both without rigid connection” is also taught.  
Thus, the limitations are met using the broadest reasonable interpretation.  Therefore, Examiner respectfully asserts that the combination of Luckey in view of Pauley sufficiently teaches the limitations recited in the claims.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luckey et al., (hereinafter Luckey), U.S. Patent Application .
Regarding Claim 1, Luckey teaches, a vehicle transformer (Fig. 1), comprising: 
a transformer core (12) including a first yoke and a second yoke (yokes of core 12), the yokes being opposed, and a first limb and a second limb (limbs of core 12), the limbs extending in between the yokes along a parallel limb axis, 
wherein a support structure (18, 20) is provided at each of the yokes, configured to carry the vehicle transformer with horizontal oriented limb axis, 
wherein a hollow cylindrical coil (14, 16) with at least one respective electrical winding is arranged around each of the limbs, 
...  (Luckey: Figs. 1-5, para. [0027]).
Luckey does not explicitly teach, wherein the hollow cylindrical coil is rigidly connected with the limb so that a flexural resistance of a rigid combination of both is improved therewith compared to a combination of both without rigid connection.
However, Pauley teaches, wherein the hollow cylindrical coil (30) is rigidly connected with the limb (“coil assemblies 12 (one for each phase) mounted to a core 18…and disposed around the outer legs 22 and the inner leg 26, respectively” [0025]) so that a flexural resistance of a rigid combination of both is improved therewith compared to a combination of both without rigid connection (Pauley teaches “rigidly connected” since Pauley explicitly discloses the coil is “mounted to” the core 18 [0025], which reasonably means the use of a mounting means or fastener, thus, “a flexural resistance of a rigid combination of both is improved therewith compared to a (Pauley: Figs. 1-6, para. [0025]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the coil mounted to the core limbs of Pauley, the motivation being to secure the coil to the core legs giving stability during high field conditions.  (Pauley: Figs. 1-6, para. [0025], [0026]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 2, the combination of Luckey in view of Pauley further teaches, further comprising: a fiber composite material (Luckey: “a resin-impregnated fibre roving is wound around at least one core limb” [0022]) arranged on a surface of the first and/or second limb in order to increase its mechanical strength.  (Luckey: Figs. 1-5, para. [0027]).
Regarding Claim 4, the combination of Luckey in view of Pauley further teaches, wherein the hollow cylindrical coil (Pauley: 30) includes a fiber composite material (Pauley teaches “a sheet or web of screen material 36, which is comprised of glass fibers” [0029], motivation being to provide reinforcement or added strength to the coil (30).  (Pauley: Figs. 1-6, para. [0029]).
Regarding Claim 5, the combination of Luckey in view of Pauley further teaches, wherein the hollow cylindrical coil (Pauley: 30) includes two or more layers of a wound fiber composite material (Pauley: 36) in different radial distances along approximately a whole axial extension of the hollow cylindrical coil so as to have a mechanical strength of a monolithic block (Pauley teaches, “a second insulating layer 48 comprised of a (Pauley: Figs. 1-6, para. [0033]).
Regarding Claim 8, the combination of Luckey in view of Pauley further teaches, wherein the hollow cylindrical coil (Luckey: 14, 16) extends along approximately an entire axial length of the limb (Luckey: length limbs of core 12).  (Luckey: Figs. 1-5, para. [0027]).
Regarding Claim 14, the combination of Luckey in view of Pauley further teaches, a casing (Luckey: 30), comprising: the transformer of claim 1, arranged in the casing; and a blower (Luckey: “to also guide cooling air along the windings 14, 16” [0027] teaches a blower (not shown)) configured to cool the transformer and/or the casing.  (Luckey: Figs. 1-5, para. [0027]).
Regarding Claim 15, the combination of Luckey in view of Pauley further teaches, wherein a cross section of the yokes (Luckey: 12) respectively limbs is approximately rectangular (Luckey: figs. 1 and 2).  (Luckey: Figs. 1-4, para. [0027]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luckey in view of Pauley, as applied to claim 1, and further in view of VanSchaick et.al., (hereinafter VanSchaick), U.S. Patent 4,663,604.
Regarding Claim 3, the combination of Luckey in view of Pauley is silent on the substance connecting the coil and limb.  (Luckey: Figs. 1-5, para. [0027]).

However, VanSchaick teaches, wherein the first and/or second limb (26) and the hollow cylindrical coil are rigidly connected at least in part using glue (36) (“[f]illing the space between leg 26 and winding drum 40 is an electrically insulative encapsulation means 36, such as an epoxy resin/glass fiber composite material”).  (VanSchaick: Figs. 1-3, col. 4, lines 43-46).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Luckey in view of Pauley to include the encapsulation means of VanSchaick, the motivation being that “monolithic structure restrains and withstands vibratory forces on the laminations of core 20 of the transformer during operation of the transformer”.  (VanSchaick: Figs. 1-3, col. 6, lines 14-16).  Therefore, the limitations of Claim 3 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Luckey, as applied to claim 1, in view of Broverman et.al., (hereinafter Broverman), U.S. Patent 3,447,112.
Regarding Claim 6, the combination of Luckey in view of Pauley is silent on the substance between the coil and limb.  (Luckey: Figs. 1-5, para. [0027]).

However, Broverman teaches, further comprising battens (24 28), provided in a radial space in between at least one of the limbs (10) and the hollow cylindrical coil (14), so as to form hollow cylindrical arranged axial channels, (“the winding 14 are spaced from the sides of the core by spacer blocks 24”).  (Broverman: Figs. 1-2, col. 3, lines 56-57).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Luckey in view of Pauley to include the spacer blocks of Broverman, the motivation being “to permit a predetermined volume of air to be circulated between the inner turn of the inner section 16 of the inner winding 14 to conduct heat away from the core 10 and the inner section 16 of the winding 14”.  (Broverman: Figs. 1-2, col. 4, lines 20-24).  Therefore, the limitations of Claim 6 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding Claim 7, the combination of Luckey in view of Pauley, and further in view of Broverman further teaches, wherein the battens are axially oriented.  (Broverman: Figs. 1-2, col. 3, lines 56-57).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/MALCOLM BARNES/
Examiner, Art Unit 2837
2/22/2021

/ELVIN G ENAD/            Supervisory Patent Examiner, Art Unit 2837